DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant claims 1-15 are allowable over the cited prior art of record. The prior art of record as cited on a foreign search report and on the PTO-892 fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a compound having the structure of the instant formula (I) wherein the diaryliodonium cation includes each of a -O- or -S-  as required by the instant X1 and X2 (X2 if present as m2 can be zero), with a phenyl group substituted by a -OH group or group required by R1 and R2, wherein R10 is an acid labile group. Compound having -O-alkyl or -O-cycloalkyl are known (such as 2013/0078579 and 2013/0078433, or WO 2016/072169, examples pasted below), as are those cited on the PTO-892 having the aryl groups substituted by a -C(=O)- group in the place of X1 and X2, but the broad teachings and examples of these references fail to provide reasonable guidance to one of ordinary skill in the art to prepare the compound as claimed.

    PNG
    media_image1.png
    215
    309
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    277
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    57
    199
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    90
    196
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    54
    155
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722